Citation Nr: 1435536	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  03-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Senior Counsel


INTRODUCTION

The Veteran had active service from June 1981 to June 1984.  He also has unverified Reserve service.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  Since that time, the Veteran has moved, and his appeal is currently with the RO in Portland, Oregon.

In April 2006, the Veteran testified before a Veterans Law Judge that is no longer employed at the Board.  He had indicated that he wished to appear at an additional Board hearing, but withdrew this request in June 2013.

In June 2006, November 2009, and August 2012, the Board remanded this matter for additional development.  As will be explained in greater detail below, the remand directives were complied with, and the Veteran's appeal is properly before the Board at this time.


FINDING OF FACT

A lumbar spine disorder did not manifest during service and has not been shown to be related to service, nor was arthritis of the lumbar spine manifest within one year of separation from active service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in active service, and arthritis of the lumbar spine is not presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the Veteran has not alleged that his disability was incurred during combat service.  Therefore, the provisions of 38 U.S.C.A. § 1154 are not for application.

Service connection may be established for disability resulting from injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  For arthritis, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA treatment records dated during the appeal period show that the Veteran has been diagnosed as having degenerative disc disease of the lumbosacral spine, shown on a July 2002 report of an MRI.  Therefore, a currently diagnosed lumbar spine disorder is competently documented, and this element of service connection is satisfied.

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of a spine disorder.  In fact, an April 1985 Report of Medical Examination conducted after he separated from active duty shows that his spine was normal.  At that time, he denied a medical history of recurrent back pain or periods of unconsciousness.  Therefore, a chronic low back disorder was not noted in the service treatment records.

Post service medical evidence reflects that the Veteran complained of pain in the upper, middle, and lower back in January 1999 and sought private medical treatment from E.F., D.O.  He reported that the pain came on insidiously over the last few days.  The diagnosis was sacrolumbar strain.  In a February 1999 private treatment record, R.S, M.D. indicated that the Veteran complained of low back pain and indicated that he sustained an injury to his back while on the job.

In a February 1999 letter, S.K., M.D. stated that the Veteran indicated that, three months ago, his symptoms began with neck pain, and eventually he felt low back pain.  His past medical history was noted to be negative.  An additional February 1999 private treatment record shows that he reported a three-month history of low back pain.  In a May 1999 private outpatient record, J.T., M.D. indicated that the Veteran was injured in February 1999.  He reported a pulling sensation of his back muscles on coughing and sneezing.  

An October 2000 VA outpatient treatment record indicates that the Veteran reported falling ten feet to the ground while repelling in service.  He subsequently had a procedure done on his right ankle.  In the years that have followed, he noted the onset of low back discomfort, which waxed and waned.  The impression was post-traumatic osteoarthritis of the lumbar spine.

A December 2000 VA treatment report shows that the Veteran stated that his back pain began about 1980.  He indicated that he was repelling down a rope that resulted in an accident; he fell to the ground hitting his tailbone.  He stated that he was hospitalized and diagnosed as having a hairline fracture in the lower spine and a strained back.  He stated that he was sent to physical therapy and had a full recovery after eight to nine months of physical therapy.

In a June 2001 VA outpatient report, the Veteran describes having fallen forty feet from a helicopter after someone failed to hold his rope.  He cracked his tailbone and was told he might have problems later on in life.  He began to notice back pain about five years previously.  

On his June 2002 original claim, the Veteran contended that his spine disorder began on June 6, 1980.  A June 2002 private treatment record from J.H., M.D. shows that he reported that his neck and back pain began with a truck accident two years previously.  A July 2002 private report shows that he reported a one-year history of back problems.  In an August 2002 VA outpatient treatment report, he indicated that he injured his lumbar spine in 1983 while in service.  He more recently injured his cervical spine in 1999.  

In a November 2002 VA report, he indicated that his low back pain began in 1984 when he was in service and fell forty feet.  A December 2002 VA outpatient treatment record indicates that the Veteran stated that he had been having the car accident and pain-related problems since 1999.  At that time, he hurt his back and neck.  In a September 2003 written statement, he indicated that he first injured his back in 1983 during service.  While he was repelling form a helicopter, he fell 35 to 40 feet.  He was "knocked out" and rushed to the hospital at Fort Ord.  He stated that he broke his tailbone and ruptured two discs.

A May 2004 VA outpatient treatment record shows that the Veteran report that back pain problems began in service and were quite noticeable by about 1988.  They worsened with an automobile accident in 1999.

During his April 2006 Board hearing, the Veteran testified that he fell from a helicopter while in service in February or March 1983 and was hospitalized for three days.  He subsequently reinjured his back in 1984 during National Guard service.  He stated that he did not injure his lower back during his February 1999 automobile accident.

The Board will first consider the applicability of 38 C.F.R. § 3.303(b) to the Veteran's claim of entitlement to service connection for his disability, to the extent that he has been found to have arthritis.

Neither arthritis, nor manifestations sufficient to identify the disease entity, is shown during service.  Rather, all examinations of the Veteran's spine during service were normal, and he denied having any associated symptomatology during that time period.  Therefore, while the October 2000 impression of post-traumatic osteoarthritis of the spine may be a chronic disease under 38 C.F.R. § 3.309(a), no notations of this disease or any characteristic manifestations were noted in the service records.  A diagnosis of arthritis was not noted until 2000, which is more than one year following his separation from active service.  As such, service connection under 38 C.F.R. § 3.303(b) is not warranted, and arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.307, 3.309.

With regard to entitlement to service connection under the provisions of 38 C.F.R. § 3.303(a), there is no medical opinion of record that links the Veteran's current lumbar spine disorder with his active duty.  He contends that his lumbar spine disorder is related to an injury he sustained during service.  At times, laypersons are competent to provide medical conclusions, including with regard to etiology and diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In addition, he is competent to report as to his symptomatology and his medical history.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  Here, the Veteran's statements are not consistent with the evidence of record.  In this regard, there is affirmative evidence showing that his spine was normal in service and that he denied having any medical history pertaining to his back in April 1985, which was nearly a year after separation from service.  This contemporaneous evidence is afforded significant value in determining whether his more recent statements are credible.  

In particular, the April 1985 Report of Medical History is a signed, sworn document completed by the Veteran coincident with his service.  It is afforded high probative value with regard to whether he had experienced an injury to the spine while on active duty.  It would be reasonable that if he had fallen from a height of forty feet, lost consciousness, was hospitalized for three days, and underwent eight or nine months of physical therapy during service, as he claimed, he would have reported such a catastrophic event and the medical records would have reflected it.

Moreover, as noted above, the Veteran has provided inconsistent statements regarding his injury in service.  He has variously reported that he fell from ten and from forty feet.  He has also indicated on different occasions that the injury occurred in 1980, 1983, and 1984.  In one account, he reported that he lost consciousness when he was injured, but he specifically denied a history of period of unconsciousness in the April 1985 Report of Medical History.

In addition, the Veteran's statements regarding his post-service, February 1999 automobile accident have been inconsistent.  When he was receiving treatment for this injury in 1999, he reported that he had pain in his lower spine since the accident.  However, when he testified before a Veterans Law Judge in April 2006, he indicated that he did not hurt his lumbar spine in 1999.  Instead, he only injured his cervical spine.  This is contradicted by the contemporaneous medical records.

As such, the Veteran's inconsistent statements regarding how and when he injured his lumbar spine are assigned less probative value.  There is no other evidence of record even suggesting that the Veteran injured his spine in service.  Therefore, competent and credible evidence of an in-service injury or event is not of record, and the Veteran's claim fails on this basis.  For the same reason, his opinion, the only one of record, relating his currently-diagnosed lumbar spine disorder to this reported injury in service has little probative value.  While the Board reiterates that he is competent to report symptoms as they come to him through his senses, lumbar spine pathology is not the type of disorder that a lay person can provide competent evidence on questions of etiology or diagnosis.  

In short, there is no credible lay or medical evidence relating the Veteran's currently-diagnosed lumbar spine disorder to an event or injury service.  Based on the foregoing, the Board finds that the lumbar spine disorder is not causally or etiologically related to service.  Accordingly, the claim for service connection for a lumbar spine disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, based on these facts, that doctrine is not applicable.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In this case, the Veteran was sent a letter in July 2006, after the initial adjudication of the claim, that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  This letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The claim was thereafter readjudicated on a number of occasions, most recently in February 2013, curing any timing defect.  Accordingly, no further development is required with respect to the duty to notify.

With respect to the duty to assist, service treatment records have been associated with the claims file.  In addition, all identified and available post-service medical records have been obtained or submitted and associated with the file.  This includes Social Security Administration records and all VA treatment records identified by the Veteran.

In addition to his active service, the Veteran has asserted that he had National Guard service with either the Massachusetts or Connecticut National Guard sometime after his active service.  In August 2010, the RO received a response that there were no records pertinent to the Connecticut National Guard, and in October 2010, the Massachusetts National Guard informed the RO that there was no evidence of him having served.  He was provided with this information in an October 2010 letter and asked to submit any records in his possession but has not responded.  Therefore, all due process has been met with respect to attempting to obtain any relevant National Guard records.

The Veteran reported during his April 2006 Board hearing that he was hospitalized at Fort Ord in California in 1983.  In May 2005, the National Personnel Records Center responded to a previous RO request and indicated that a search of records for him at that facility during the time period specified revealed no such records.  He was informed of this information in May 2005 and asked to submit any records in his possession but has not responded.  The Board finds that all due process has been met with respect to obtaining any such records, as further efforts to locate them would be futile.

Private treatment records from various sources were identified by the Veteran and obtained and associated with his claims file by VA.  However, requests to Dr. F and Dr. S for records were both returned as undeliverable.  It is apparent from the record that the RO attempted to contact both physicians via telephone, but the numbers provided were incorrect.  In February 2007, he was informed that the RO had been unable to obtain records from Dr. F and Dr. S and was asked to submit any records in his possession.  He has not submitted any records or responded directly to this letter.  The Board finds that all due process has been met with respect to obtaining these private treatment records.

The Veteran has not been afforded a VA examination in connection with his claim but none is required under McLendon v. Nicholson, 20 Vet. App. 79 (2006) because it has not been shown that he had a disease, event, or injury during active duty.  His service treatment records are entirely negative for complaints or treatment of a low back disorder and his reported history is inconsistent and not credible.  Because there is no event, injury, or disease in service to which a current disorder could be related, an examination is unnecessary.  38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004) (citing Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease)). 

Moreover, the Veteran was afforded an opportunity to present testimony at a hearing before the Board in April 2006 which was compliant with Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  He was offered another hearing but declined.  In addition, there has been compliance with directives outlined in the June 2006, November 2009, and August 2012 Board remands.  

In a July 2006 letter, VA informed the Veteran that it was unable to find Dr. A.B. and asked that he submit a release for VA to request records from Dr. T.N.  The letter also asked him to identify any other sources of private or VA evidence.  Following the November 2009 remand, VA conducted the aforementioned development to attempt to obtain any records from the claimed National Guard service in Connecticut.  Finally, following the August 2012 Board remand, he was scheduled for a Board hearing but withdrew this request in June 2013.  Therefore, there has been compliance with these directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Board concludes the Veteran was provided the opportunity to meaningfully participate in the adjudication of his claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



ORDER

Service connection for a lumbar spine disorder is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


